Citation Nr: 1211048	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-00 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Saint Francis Hospital in Tulsa, Oklahoma, from January 17, 2008 to January 21, 2008, to include post-discharge prescription costs totaling $311.72.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to September 1970.  During that period of service, the Veteran was awarded the Purple Heart, Combat Infantryman Badge, and the Bronze Star for his heroic and brave actions in combat with the enemy in the Republic of Vietnam.  The Veteran passed away in 2008, and the appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 letter of determination by the Department of Veterans Affairs (VA) Medical Center (MC), which denied payment for medical expenses associated with hospitalization at a private facility from January 17, 2008 to January 21, 2008, including post-discharge prescription costs of $311.72.  The appellant timely appealed that decision.

The appellant testified at a Board hearing before the undersigned Acting Veterans Law Judge in March 2011; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was totally and permanently disabled as a result of his service-connected disabilities since August 2001.

2.  The Veteran's treatment by Saint Francis Hospital from January 6, 2008 to January 17, 2008 was authorized by VA and all medical expenses incurred during that treatment period have been paid as of the writing of this decision.

3.  The Veteran's prior authorization for private treatment with Saint Francis Hospital terminated on January 17, 2008, when the Fayetteville VA Medical Center became available and the Veteran refused a transfer to that VA medical facility.

4.  A VA medical facility was feasibly available to treat the Veteran from January 17, 2008 to January 21, 2008; the Veteran knowingly and competently waived transfer to that facility and undertook the legal obligation to become legally responsible for any further medical costs incurred by his continued treatment at that private facility on January 17, 2008.

5.  The Veteran was discharged from Saint Francis Hospital on January 21, 2008, at approximately 5:30pm, on Martin Luther King Day-a federal holiday. 

6.  The appellant filled a prescription for an oral antibiotic on January 21, 2008 with a private pharmacy in the amount of $311.72; the appellant was unaware that VA emergency rooms would fill a prescription, the weather was not suitable for driving long distances at that time, and the nearest VA medical facility was 106 miles away.  

7.  The nearest VA medical facility was not feasibly available for the appellant to fill the prescription.

8.  The evidence is equipoise as to whether the Veteran's condition was emergent such that a reasonably prudent layperson would have filled the prescription as quickly as possible, particularly in light of his medical history and the symptomatology that he was experiencing at that time.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized medical expenses incurred at Saint Francis Hospital in Tulsa, Oklahoma, from January 17, 2008 to January 21, 2008, have not been met.  38 U.S.C.A. §§ 1703, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121 (2011).

2.  The criteria for payment or reimbursement of unauthorized medical expenses for a prescription filled on January 21, 2008 in the amount of $311.72 have been met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.120, 17.121 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the appellant was sent a letter in December 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, the appellant's statements in support of the claim are of record, including testimony provided at a March 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

The Veteran began complaining of abdominal pain on January 6, 2008 and went to the VA Medical Center in Muskogee, Oklahoma.  Upon arrival, the Veteran was sent to Saint Francis Hospital, a private facility, because Muskogee VA Medical Center could not accommodate the Veteran at their facility.  

The Veteran was admitted to Saint Francis from January 6, 2008 through January 21, 2008.  His discharge report demonstrates that he was treated for acute pancreatitis, C difficile colitis, inflammatory peritonitis, and difficulty controlling his diabetes mellitus.  Records of contact between Saint Francis and the Fayetteville VA Medical Center indicate that space was available to accommodate the Veteran beginning January 17, 2008.  Medical records from that time indicate that the Veteran was safe and stable enough to be transferred to a VA medical facility at that time.

At that time, however, the Veteran signed a waiver form refusing transfer to a VA facility; such waiver form, dated and signed by the Veteran on January 17, 2008, demonstrates that the Veteran acknowledged that he understood that by waiving transfer to a VA facility that VA would not cover any medical costs associated with his continued treatment at Saint Francis and that he was liable for any medical costs incurred.  

Following the Veteran's discharge on January 21, 2008 - Martin Luther King Day, according to 2008 calendars - the Veteran was given a prescription to be filled for an oral antibiotic, Vancomycin.  According to the appellant's statements and testimony during the appeal period, following discharge from Saint Francis, she and the Veteran believed that he needed to take the medication within 30 minutes of discharge from the hospital.  During her testimony, the appellant additionally stated that she was unaware at that time that VA emergency rooms would have filled the prescription, that the closest VA facility was 106 miles from her home, that the Veteran had been discharged at 5:30pm on Martin Luther King Day - a federal holiday - and was still weak, and that the weather was not suitable to drive in.  Instead, the appellant decided to fill the prescription at Wal-Mart, which charged her $311.72 for the prescription; the appellant indicated that she later filled the rest of the prescription through VA.

The Veteran has since passed away, but the appellant - the Veteran's surviving spouse - filed a claim to have the medical expenses reimbursed.  The Veteran was 100 percent service connected for posttraumatic stress disorder (PTSD) at his death - along with several other service connected disabilities - and had been totally and permanently disabled since August 2001.  

Currently, VA has covered the expenses associated with the Veteran's hospitalization from January 6, 2008 to January 17, 2008; the July 2008 letter of determination, however, denied coverage of the Veteran's expenses from January 17, 2008 to January 21, 2008, including the prescription costs, because the Veteran refused to be transferred to a VA facility when one became available.

For her part, during the March 2011 hearing, the appellant appeared to indicate that she was no longer seeking payment for any medical expenses associated with the actual inpatient hospitalization at Saint Francis, as the Veteran's Medicare insurance fully covered those expenses.  She merely seeks reimbursement of the $311.72 spent out-of-pocket on the medication for the Veteran.  

Analysis

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may provide individual authorization or contract with non-VA facilities for care.  See 38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. §§ 17.52(a), 17.54 (2011); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997); General Counsel Opinion, VAOPGCPREC 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: (1) service-connected disability; (2) disability for which a Veteran was discharged or released from the active military, naval, or air service; (3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; (4) disability associated with and held to be aggravating a service-connected disability; or, (5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  See 38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision. 

In addition, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  See 38 U.S.C.A. 1703(a)(3); 38 C.F.R. 17.52(a)(3).  There is no requirement for treatment of a "service-connected disability" under this provision. 

The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  See 38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id.  

The issue of whether VA gave prior authorization for non-VA medical care received at a private facility is a factual, and not medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  

VA's General Counsel, in response to the question regarding "[w]ho has the authority to approve or authorize a request for private hospitalization at VA expense under 38 U.S.C.A. § 1703(a), and what type of action(s) is necessary to constitute prior authorization under 38 C.F.R. § [17.54]" has indicated that the requirements for obtaining prior authorization for private medical expenses are quite specific.  In addition to meeting statutory requirements for reimbursement, any verbal authorizations must be confirmed in writing.  See VAOGCPREC 1-95, p. 8-9. 

Initially, the Board finds that the Veteran's hospitalization care at a private facility from January 17, 2008 to January 21, 2008 cannot be reimbursed at this time.  Prior authorization for private care by VA was initiated from January 6, 2008 to January 17, 2008, when the VA then was unable to take over care of the Veteran.  When Fayetteville VA became available on January 17, 2008, VA's prior authorization for private treatment terminated because the Veteran was safe and stable enough for transportation to a VA facility, a VA facility was feasibly available to treat the Veteran, and the reason for prior authorization (lack of space in a VA facility that could treat the Veteran) had resolved.  See 38 C.F.R. § 17.53.  

Moreover, the Veteran implicitly demonstrated that he was well aware that VA was available to treat him, but refused to be transferred to a VA facility at that time.  The Veteran further demonstrated that he knew that prior authorization for such private treatment services would no longer be covered by VA and he specifically indicated that he would be solely responsible for the payment of further services rendered to him at that time.  Thus, the Board must conclude at this time that there was no prior authorization for private treatment with Saint Francis Hospital for service rendered January 17, 2008 to January 21, 2008.  See 38 C.F.R. §§ 17.52, 17.53; Similes, supra.

In the absence of prior appropriate authorization under 38 C.F.R. §§ 17.53 and 17.54, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, a claimant must show:

      (a) The care and services rendered were either:

      (1) for an adjudicated service-connected disability, or

(2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)); and, 

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and, 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand would not have been reasonable.  

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997); see also Melson v. Derwinski, 1 Vet. App. 334, 337 (the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The existence of a VA facility does not in and of itself indicate that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.120.  Under the provisions of 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.

The Board will address first the inpatient hospitalization treatment at Saint Francis Hospital, and then will address the appellant's claimed prescription expenses following discharge on January 21, 2008.  The Board finds that the inpatient hospitalization charges cannot be reimbursed; however, the Board finds that reimbursement for $311.72 for the cost of the prescription obtained on January 21, 2008 is warranted.  The reasoning is as follows.

On January 17, 2008, as noted above, the Veteran specifically declined transfer to the Fayetteville VA Medical Center, which was feasibly available to treat him at that time.  Since the Veteran refused to transfer and because a VA Medical Center was available and could treat him, the requirements for reimbursement-all of which must be met in order for reimbursement to be granted-have not been met for the period of inpatient hospitalization at Saint Francis Hospital from January 17, 2008 to January 21, 2008.  See 38 C.F.R. §§ 17.53, 17.54; Zimick, supra.

Notably, the appellant testified in March 2011 that she was fully reimbursed by Medicare for the Saint Francis hospitalization costs, and that she was not pursuing reimbursement of these costs.

Next, the Board turns to the issue of reimbursement for the prescription expenses on January 21, 2008 in the amount of $311.72.  Initially, the Board notes that VA is authorized to pay such expenses under 38 C.F.R. § 17.56, which uses the same standards noted above for prior authorized or unauthorized medical expenses.  

The Board finds that such unauthorized medical expenses for prescription expenses on January 21, 2008 were emergent and a VA facility was not feasibly available to provide that medical treatment at that time.  Thus, the Board finds that a reimbursement for those expenses is warranted on the evidence of record as discussed below.

First, the Board notes that the Veteran was totally and permanently disabled since August 2001, and therefore the first criterion is met in this case.  Incidentally, the Board also concedes in this case that a VA facility was not feasibly available for purposes of filling the prescription.  The Board notes that the Veteran was discharged at 5:30pm, on a federal holiday.  The appellant additionally stated that she would have had to drive 106 miles, in bad weather, with a very sick and weakened Veteran in the car, to the nearest VA medical facility in order to fill the prescription.  Furthermore, the appellant attested that she was unaware on January 21, 2008, that she could have even driven to a VA Medical Center emergency room in order to fill a prescription.  For these reasons - particularly the distance, the bad weather, and the condition of the Veteran upon release from Saint Francis - the Board finds that the third criterion for reimbursement - that a VA facility was not feasibly available - has been met in this case.

Thus, this case turns on whether there was a medical emergency which necessitated the filling of the prescription through a non-VA facility.  In this case, the Board finds that such a medical emergency existed from the viewpoint of the appellant.  

Under the statutory provisions, effective October 10, 2008, the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary (a) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (b) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and, (c) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer.  See 38 U.S.C.A. § 1725(f)(1).

The Board is especially cognizant in the relevant standard to be used in order to assess whether a medical emergency existed, which is that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  

The factual assessment in this case, giving the benefit of the doubt to the appellant, demonstrates that the appellant's subjective perception at the time she filled the prescription was that it was medically necessary to get the prescription as quickly as possible.  While the Board does not question such a perception, it does note that such a perception is at least a bit odd in light of the recent discharge from the hospital as well as the medical nature of the medicine - an antibiotic; one would think that should a dire medical necessity for the antibiotic exist at that time, the private medical facility would have discharged the Veteran with the medication in order to give him time to fill the prescription.  

However, it is not within the purview of the Board's analysis in this case to question the medical decisions of the treating private facility - they clearly did not discharge the Veteran with any prescriptions in order to tide him over.  Moreover, the subjective nature of the standard regarding medical necessity requires that the Board looks at the perception of the appellant in this case in assessing whether a medical emergency existed.  

The appellant has testified that she and the Veteran were under the perception that the Veteran needed to take the antibiotic as quickly as possible after release from the hospital.  The Board finds the appellant's testimony, particularly her demeanor during the March 2011 hearing, to be particularly telling in this case.  The appellant sincerely believed that the Veteran needed the antibiotics prescribed as quickly as possible.  The appellant's testimony demonstrated that the Veteran had been taking this antibiotic on a regular basis since his admission to Saint Francis, and the Board further notes that Vancomycin is particularly used to treat and eradicate C difficule colitis-which the Veteran was treated for during his hospitalization.  Moreover, the Veteran was weak and recently discharged from the hospital.  

The appellant's perception of a medical emergency is plausible given these circumstances, particularly in preventing the Veteran from having to return to the hospital from which he was just discharged because he did not get the necessary medicine in time.  The appellant - who testified that she was intimately familiar with the Veteran's medical conditions and even specifically trained to do the Veteran's dialysis herself - was intimately familiar with the Veteran's different medical conditions and was vastly more in-tune with the Veteran's medical condition than a layperson would have been in this case.  

Moreover, the Board further finds it telling in this case that the appellant only filled the prescription for a minimal amount of pills before completing the rest of the prescription through VA later, once she was aware that VA would fill her prescription.  The distance and other feasibility factors, discussed above, also weigh in favor of finding that the appellant credible in her perception that it was a medical necessity to fill the prescription as quickly as possible, including pursuing that prescription through a non-VA facility.

Given the appellant's sincere testimony and her knowledge of the Veteran's medical situation on January 21, 2008, the Board finds her testimony as to whether she believed that there was a medical emergency when she filled the prescription to be highly probative in this case.  Therefore, the Board finds that the preponderance of the evidence as to whether a medical emergency existed at the time she filled the prescription in the amount of $311.72 to be at least in equipoise.  

Accordingly, by granting the benefit of the doubt to the appellant in this case, the Board finds that the criteria necessary for the reimbursement of $311.72 incurred when she filled the prescription at Wal-Mart on January 21, 2008, has been met in this case.  See 38 U.S.C.A. § 1725(f)(1); 38 C.F.R. §§ 17.53, 17.54, 17.56.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at Saint Francis Hospital in Tulsa, Oklahoma, from January 17, 2008 to January 21, 2008, is denied.

Payment or reimbursement of unauthorized medical expenses for a prescription filled on January 21, 2008 in the amount of $311.72 is granted, subject to the regulations controlling payment of monetary benefits.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


